Exhibit 10.1

THIS COMPOSITE PLAN REFLECTS ALL AMENDMENTS AND ADJUSTMENTS
FOR STOCK SPLITS AS OF 10/19/06

ACTIVISION, INC.

SECOND AMENDED AND RESTATED
2002 EMPLOYEE STOCK PURCHASE PLAN
FOR INTERNATIONAL EMPLOYEES, AS AMENDED

(EFFECTIVE AS OF OCTOBER 1, 2005 AND
AMENDED ON OCTOBER 20, 2006)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 



 

 

 

Page

SECTION 1.

 

 

 

DEFINITIONS

 

1

SECTION 2.

 

 

 

PURPOSE OF THE PLAN

 

3

SECTION 3.

 

 

 

ADMINISTRATION OF THE PLAN

 

3

 

 

(a)

 

Committee Composition

 

3

 

 

(b)

 

Committee Responsibilities

 

3

SECTION 4.

 

 

 

ENROLLMENT AND PARTICIPATION

 

4

 

 

(a)

 

Offering Periods

 

4

 

 

(b)

 

Accumulation Periods

 

4

 

 

(c)

 

Enrollment

 

4

 

 

(d)

 

Duration of Participation

 

4

 

 

(e)

 

Applicable Offering Period

 

4

 

 

(f)

 

Grant of Option on Enrollment

 

5

SECTION 5.

 

 

 

EMPLOYEE CONTRIBUTIONS

 

5

 

 

(a)

 

Frequency of Payroll Deductions

 

5

 

 

(b)

 

Amount of Payroll Deductions

 

5

 

 

(c)

 

Changes to Payroll Deductions

 

5

SECTION 6.

 

 

 

WITHDRAWAL FROM THE PLAN

 

6

 

 

(a)

 

Withdrawal

 

6

 

 

(b)

 

Return of Payroll Deductions; Readmittance

 

6

SECTION 7.

 

 

 

CHANGE IN EMPLOYMENT STATUS

 

6

 

 

(a)

 

Termination of Employment

 

6

 

 

(b)

 

Leave of Absence

 

6

SECTION 8.

 

 

 

PLAN ACCOUNTS AND PURCHASE OF SHARES

 

7

 

 

(a)

 

Plan Accounts

 

7

 

 

(b)

 

Purchase Price

 

7

 

 

(c)

 

Number of Shares Purchased

 

7

 

 

(d)

 

Available Shares Insufficient

 

8

 

 

(e)

 

Issuance of Stock

 

8

 

 

(f)

 

Unused Cash Balances

 

8

 

 

(g)

 

Brokerage Account

 

8

 

 

(h)

 

Stockholder Approval

 

8

SECTION 9.

 

 

 

LIMITATIONS ON STOCK OWNERSHIP

 

8

 

 

(a)

 

Dollar Limit

 

8

 

 

(b)

 

Effects of Preclusion

 

8

SECTION 10.

 

 

 

RIGHTS NOT TRANSFERABLE

 

9

SECTION 11.

 

 

 

NO RIGHTS AS AN EMPLOYEE

 

9

SECTION 12.

 

 

 

NO RIGHTS AS A STOCKHOLDER

 

9

SECTION 13.

 

 

 

CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES

 

9

SECTION 14.

 

 

 

STOCK OFFERED UNDER THE PLAN

 

9

 

 

(a)

 

Authorized Shares

 

 

 

 

(b)

 

Capital Changes

 

 

SECTION 15.

 

 

 

NOTICES

 

10

 


--------------------------------------------------------------------------------




 

SECTION 16.

 

 

 

STOCKHOLDER APPROVAL OF AMENDMENTS

 

10

SECTION 17.

 

 

 

DESIGNATION OF BENEFICIARY

 

10

 

 

(a)

 

Written Designation

 

10

 

 

(b)

 

No Written Designation

 

11

SECTION 18.

 

 

 

APPLICABLE LAW

 

11

SECTION 19.

 

 

 

EFFECTIVE DATE; AMENDMENT OR TERMINATION OF PLAN

 

11

SECTION 20.

 

 

 

TAX WITHHOLDING

 

11

 

ii


--------------------------------------------------------------------------------


ACTIVISION, INC.
SECOND AMENDED AND RESTATED
2002 EMPLOYEE STOCK PURCHASE PLAN
FOR INTERNATIONAL EMPLOYEES


SECTION 1.         DEFINITIONS.

(a)           “Accumulation Period” means a six month period during which
contributions may be made toward the purchase of Stock under the Plan, as
determined pursuant to Section 4(b).

(b)           “Board” means the Board of Directors of the Company, as
constituted from time to time.

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

(d)           “Committee” means a committee of the Board, as described in
Section 3.

(e)           “Company” means Activision, Inc., a Delaware corporation.

(f)            “Compensation” means all compensation, including, but not limited
to base salary, wages, commissions, overtime, shift premiums and bonuses, plus
draws against commissions.  The Committee shall determine whether a particular
item is included in Compensation.

(g)           “Eligible Employee” means any employee of a Participating Company
who meets each of the following requirements:


(I)            HIS OR HER CUSTOMARY EMPLOYMENT IS FOR MORE THAN FIVE MONTHS PER
CALENDAR YEAR AND FOR MORE THAN 20 HOURS PER WEEK; AND


(II)           HE OR SHE WAS EMPLOYED BY A PARTICIPATING COMPANY ON THE
FIFTEENTH (15TH) DAY OF THE MONTH BEFORE THE BEGINNING OF SUCH OFFERING PERIOD.

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(i)            “Fair Market Value” means the market price of Stock, determined
by the Committee as follows:


--------------------------------------------------------------------------------





(I)            IF STOCK WAS LISTED AND TRADED ON THE NASDAQ NATIONAL MARKET
SYSTEM ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO THE
PRICE AT WHICH SUCH STOCK LAST TRADED ON SUCH DATE AS REPORTED BY THE NASDAQ
NATIONAL MARKET SYSTEM;


(II)           IF STOCK WAS LISTED AND TRADED ON A STOCK EXCHANGE ON THE DATE IN
QUESTION, THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO THE PRICE AT WHICH SUCH
STOCK LAST TRADED ON SUCH DATE AS REPORTED BY SUCH STOCK EXCHANGE; OR


(III)          NOTWITHSTANDING THE FOREGOING PROVISIONS, IF THE COMMITTEE
DETERMINES THAT THE LAST TRADING PRICE DOES NOT ADEQUATELY REFLECT FAIR MARKET
VALUE, FAIR MARKET VALUE MAY BE DETERMINED BY THE COMMITTEE IN GOOD FAITH ON
SUCH BASIS AS IT DEEMS APPROPRIATE.  IN MAKING SUCH DETERMINATION, THE COMMITTEE
SHALL CONSIDER THE FINANCIAL CONDITIONS OF THE COMPANY AND ITS RECENT OPERATING
RESULTS, VALUES OF PUBLICLY-TRADED SECURITIES OF OTHER COMPARABLE INSTITUTIONS
AND THE LACK OF LIQUIDITY OF THE COMPANY’S SHARES, AND SUCH OTHER FACTORS AS THE
COMMITTEE IN ITS SOLE DISCRETION DEEMS RELEVANT.

Whenever possible, the determination of Fair Market Value by the Committee under
clauses (i) and (ii), above, shall be based on the prices reported in the Wall
Street Journal or as reported directly to the Company by Nasdaq or a stock
exchange. Such determination shall be conclusive and binding on all persons
(unless clause (iii) above is applicable).

(j)            “Offering Date” means the first day of each Offering Period.

(k)           “Option” means an Option described in Section 4(f).

(l)            “Offering Date FMV” means the Fair Market Value of the Stock on
the Offering Date or, if such Offering Date is not a trading date, the last
trading date prior to such Offering Date.

(m)          “Offering Period” means a 6 month period with respect to which the
right to purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a), provided, however, that the Committee shall have the power to
change the duration of Offering Periods without stockholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Offering Period to be affected.

(n)           “Participant” means an Eligible Employee who elects to participate
in the Plan, as provided in Section 4(c).

(o)           “Participating Company” means each present or future foreign
Subsidiary designated by the Committee as a Participating Company.

(p)           “Plan” means this Activision, Inc., Second Amended and Restated
2002 Employee Stock Purchase Plan for International Employees, as it may be
amended from time to time.

2


--------------------------------------------------------------------------------




(q)           “Plan Account” means the account established for each Participant
pursuant to Section 8(a).

(r)            “Purchase Date” means the last day of an Accumulation Period
provided, however, that if the Stock is listed and traded on a stock exchange
(including The Nasdaq National Market System) during an Accumulation Period and
the last day of such Accumulation Period falls on a day which is not a trading
date for such stock exchange, then the “Purchase Date” shall be the last trading
date in such Accumulation Period.

(s)           “Purchase Date FMV” means the Fair Market Value of the Stock on
the Purchase Date.

(t)            “Purchase Price” means the price at which Participants may
purchase Stock under the Plan, as determined pursuant to Section 8(b).

(u)           “Stock” means the common stock of the Company, $0.000001 par
value.

(v)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.


SECTION 2.         PURPOSE OF THE PLAN.

The purpose of the Plan is to provide Eligible Employees with a convenient means
to acquire an equity interest in the Company, to enhance such employees’ sense
of participation in the affairs of the Company and Subsidiaries, and to provide
an incentive for continued employment.  Notwithstanding anything set forth
herein, the Plan is NOT intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.  By way of clarification of the
foregoing, the Options should be considered “nonqualified options” for U.S.
federal income tax purposes.


SECTION 3.         ADMINISTRATION OF THE PLAN.


(A)           COMMITTEE COMPOSITION.  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL BE APPOINTED BY THE BOARD AND SHALL CONSIST
EXCLUSIVELY OF TWO OR MORE DIRECTORS OF THE COMPANY, EACH OF WHOM IS A
“NON-EMPLOYEE DIRECTOR” AS DEFINED IN RULE 16B-3(B)(3)(I) PROMULGATED UNDER THE
EXCHANGE ACT.


(B)           COMMITTEE RESPONSIBILITIES.  THE COMMITTEE SHALL INTERPRET THE
PLAN AND MAKE ALL OTHER POLICY DECISIONS RELATING TO THE OPERATION OF THE PLAN. 
THE COMMITTEE MAY ADOPT SUCH RULES, GUIDELINES AND FORMS AS IT DEEMS APPROPRIATE
TO IMPLEMENT THE PLAN.  SUBJECT TO THE PROVISIONS OF THE PLAN, ALL QUESTIONS OF
INTERPRETATION OR APPLICATION OF THE PLAN SHALL BE DETERMINED BY THE COMMITTEE
AND ITS DECISIONS SHALL BE FINAL AND BINDING UPON ALL PARTICIPANTS.  MEMBERS OF
THE COMMITTEE SHALL RECEIVE NO COMPENSATION FOR THEIR SERVICES IN CONNECTION
WITH THE ADMINISTRATION OF THE PLAN, OTHER THAN STANDARD FEES AS ESTABLISHED
FROM TIME TO TIME BY THE

3


--------------------------------------------------------------------------------





BOARD FOR SERVICES RENDERED BY BOARD MEMBERS SERVING ON BOARD COMMITTEES.  ALL
EXPENSES INCURRED IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN SHALL BE
PAID BY THE COMPANY.


SECTION 4.         ENROLLMENT AND PARTICIPATION.


(A)           OFFERING PERIODS.  WHILE THE PLAN IS IN EFFECT, TWO OFFERING
PERIODS SHALL COMMENCE IN EACH CALENDAR YEAR.  THE OFFERING PERIOD COMMENCING ON
OCTOBER 1, 2004, MAY OVERLAP WITH THE OFFERING PERIOD COMMENCING ON APRIL 1,
2005.  THE OFFERING PERIODS SHALL CONSIST OF THE 6-MONTH PERIODS COMMENCING ON
EACH APRIL 1 AND OCTOBER 1.


(B)           ACCUMULATION PERIODS.  WHILE THE PLAN IS IN EFFECT, TWO
ACCUMULATION PERIODS SHALL COMMENCE IN EACH CALENDAR YEAR. THE ACCUMULATION
PERIODS SHALL CONSIST OF THE SIX MONTH PERIODS COMMENCING ON EACH APRIL 1 AND
OCTOBER 1.


(C)           ENROLLMENT.  ANY INDIVIDUAL WHO, ON THE DAY PRECEDING THE FIRST
DAY OF AN OFFERING PERIOD, QUALIFIES (OR WILL QUALIFY) AS AN ELIGIBLE EMPLOYEE
MAY ELECT TO BECOME A PARTICIPANT IN THE PLAN FOR SUCH OFFERING PERIOD BY
EXECUTING THE SUBSCRIPTION AGREEMENT PRESCRIBED FOR THIS PURPOSE BY THE
COMMITTEE.  THE SUBSCRIPTION AGREEMENT SHALL BE FILED WITH THE COMPANY AT THE
PRESCRIBED LOCATION NOT LATER THAN THE 15TH DAY OF THE MONTH BEFORE SUCH
OFFERING DATE (UNLESS A LATER TIME FOR FILING A SUBSCRIPTION AGREEMENT IS SET BY
THE COMMITTEE FOR ALL ELIGIBLE EMPLOYEES WITH RESPECT TO A GIVEN OFFERING
PERIOD).


(D)           DURATION OF PARTICIPATION.  ONCE ENROLLED IN THE PLAN, A
PARTICIPANT SHALL CONTINUE TO PARTICIPATE IN THE PLAN UNTIL HE OR SHE CEASES TO
BE AN ELIGIBLE EMPLOYEE, WITHDRAWS FROM THE PLAN UNDER SECTION 6 OR REACHES THE
END OF THE ACCUMULATION PERIOD IN WHICH HIS OR HER EMPLOYEE CONTRIBUTIONS WERE
DISCONTINUED UNDER SECTION 5(C)(II) OR 9(B).  SUCH PARTICIPANT IS NOT REQUIRED
TO FILE ANY ADDITIONAL SUBSCRIPTION AGREEMENTS IN ORDER TO CONTINUE
PARTICIPATION IN THE PLAN.  A PARTICIPANT WHO DISCONTINUED EMPLOYEE
CONTRIBUTIONS UNDER SECTION 5(D) OR WITHDREW FROM THE PLAN UNDER SECTION 6 MAY
AGAIN BECOME A PARTICIPANT, IF HE OR SHE THEN IS AN ELIGIBLE EMPLOYEE, BY
FOLLOWING THE PROCEDURE DESCRIBED IN SUBSECTION (C) ABOVE.  A PARTICIPANT WHOSE
EMPLOYEE CONTRIBUTIONS WERE DISCONTINUED AUTOMATICALLY UNDER SECTION 9(B) SHALL
AUTOMATICALLY RESUME PARTICIPATION AT THE BEGINNING OF THE EARLIEST ACCUMULATION
PERIOD ENDING IN THE NEXT CALENDAR YEAR, IF HE OR SHE THEN IS AN ELIGIBLE
EMPLOYEE.


(E)           APPLICABLE OFFERING PERIOD.  FOR PURPOSES OF THIS PLAN THE
APPLICABLE OFFERING PERIOD SHALL BE DETERMINED AS FOLLOWS:


(I)            ONCE A PARTICIPANT IS ENROLLED IN THE PLAN FOR AN OFFERING
PERIOD, SUCH OFFERING PERIOD SHALL CONTINUE TO APPLY TO HIM OR HER UNTIL THE
EARLIEST OF (A) THE END OF SUCH OFFERING PERIOD OR (B) THE END OF HIS OR HER
PARTICIPATION UNDER SUBSECTION (D) ABOVE.


(II)           WHEN A PARTICIPANT REACHES THE END OF AN OFFERING PERIOD (THE
“CURRENT OFFERING PERIOD”) BUT HIS OR HER PARTICIPATION IS TO CONTINUE, THEN
SUCH PARTICIPANT SHALL AUTOMATICALLY BE RE-ENROLLED FOR THE OFFERING PERIOD THAT
COMMENCES IMMEDIATELY AFTER THE END OF SUCH CURRENT OFFERING PERIOD.

4


--------------------------------------------------------------------------------





(F)            GRANT OF OPTION ON ENROLLMENT.  ENROLLMENT BY AN ELIGIBLE
EMPLOYEE IN THE PLAN WITH RESPECT TO AN OFFERING PERIOD WILL CONSTITUTE THE
GRANT (AS OF THE OFFERING DATE FOR SUCH OFFERING PERIOD) BY THE COMPANY TO SUCH
ELIGIBLE EMPLOYEE OF AN OPTION (AN “OPTION”) TO PURCHASE ON EACH PURCHASE DATE
UP TO THAT NUMBER OF SHARES OF STOCK OF THE COMPANY DETERMINED UNDER SECTION
8(C).


SECTION 5.         EMPLOYEE CONTRIBUTIONS.


(A)           FREQUENCY OF PAYROLL DEDUCTIONS.  A PARTICIPANT SHALL PURCHASE
SHARES OF STOCK UNDER THE PLAN BY MEANS OF PAYROLL DEDUCTIONS;  PROVIDED,
HOWEVER, THAT IF THE LAWS OF THE APPLICABLE JURISDICTION IN WHICH A
PARTICIPATING COMPANY IS LOCATED DO NOT ALLOW PAYROLL DEDUCTIONS, THEN A
PARTICIPANT MAY PRESENT A CERTIFIED OR BANK CHECK DRAWN ON IMMEDIATELY AVAILABLE
FUNDS (OR SUCH OTHER FORM OF PAYMENT ACCEPTABLE TO THE PARTICIPATING COMPANY IN
ITS SOLE AND ABSOLUTE DISCRETION) AT SUCH TIMES AND IN SUCH MANNER ACCEPTABLE TO
THE COMPANY (IN ITS SOLE AND ABSOLUTE DISCRETION) (SUCH PAYMENTS, “ALTERNATIVE
PAYMENTS”).  FOR PURPOSES OF THIS SECTION 5(A), PARTICIPANTS WHO ARE ELIGIBLE
AND DESIRE TO PARTICIPATE IN THE ALTERNATIVE PAYMENTS PROGRAM MUST FILE A
SUBSCRIPTION AGREEMENT ON THE SAME TERMS AND CONDITIONS AS ALL OTHER
PARTICIPANTS AND MUST TIMELY DELIVER THE ALTERNATIVE PAYMENTS ON A MONTHLY BASIS
(OR AT SUCH TIMES ACCEPTABLE TO THE COMPANY IN ITS SOLE AND ABSOLUTE
DISCRETION).  FAILURE OF A PARTICIPANT TO MAKE TIMELY ALTERNATIVE PAYMENTS SHALL
RESULT IN A DEEMED WITHDRAWAL FROM THE PLAN.  PAYROLL DEDUCTIONS, AS DESIGNATED
BY THE PARTICIPANT PURSUANT TO SUBSECTION (B) BELOW, SHALL OCCUR ON EACH PAYDAY
DURING PARTICIPATION IN THE PLAN.


(B)           AMOUNT OF PAYROLL DEDUCTIONS.  UNLESS THE LAWS OF THE APPLICABLE
JURISDICTION IN WHICH A PARTICIPATING COMPANY IS LOCATED DO NOT ALLOW PAYROLL
DEDUCTIONS, AN ELIGIBLE EMPLOYEE SHALL DESIGNATE ON THE SUBSCRIPTION AGREEMENT
THE PORTION OF HIS OR HER COMPENSATION THAT HE OR SHE ELECTS TO HAVE WITHHELD
FOR THE PURCHASE OF STOCK HEREUNDER.  SUCH PORTION SHALL BE A WHOLE PERCENTAGE
OF THE ELIGIBLE EMPLOYEE’S COMPENSATION, BUT NOT LESS THAN 2% NOR MORE THAN
15%.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS PLAN, THE TOTAL
WITHHOLDING UNDER THIS SECTION 5(B) FOR ANY ONE PARTICIPANT SHALL NOT EXCEED AN
AGGREGATE AMOUNT OF $10,000 FOR THE TWO ACCUMULATION PERIODS ENDING IN ANY ONE
CALENDAR YEAR.  FOR THE AVOIDANCE OF DOUBT AND BY WAY OF EXAMPLE, IF $6,000 IS
WITHHELD FOR THE ACCUMULATION PERIOD ENDING MARCH 31 OF A PARTICULAR CALENDAR
YEAR, THEN THE WITHHOLDINGS FOR THE ACCUMULATION PERIOD ENDING SEPTEMBER 30
SHALL NOT EXCEED $4,000.


(C)           CHANGES TO PAYROLL DEDUCTIONS.  THE FOLLOWING TERMS APPLY TO
PARTICIPANTS WHO MAKE PAYROLL DEDUCTIONS AND DO NOT APPLY TO PARTICIPANTS THAT
PARTICIPATE IN THE ALTERNATIVE PAYMENTS PROGRAM:


(I)            CHANGING WITHHOLDING RATE.    A PARTICIPANT MAY INCREASE OR
DECREASE THE RATE OF PAYROLL DEDUCTIONS DURING AN OFFERING PERIOD BY FILING WITH
THE COMPANY’S OR SUBSIDIARY’S (WHICHEVER EMPLOYS SUCH EMPLOYEE) PAYROLL
DEPARTMENT (THE “PAYROLL DEPARTMENT”) A NEW AUTHORIZATION FOR PAYROLL
DEDUCTIONS, IN WHICH CASE THE NEW RATE SHALL BECOME EFFECTIVE FOR THE NEXT
PAYROLL PERIOD COMMENCING MORE THAN 20 DAYS AFTER THE PAYROLL DEPARTMENT’S
RECEIPT OF THE AUTHORIZATION AND SHALL CONTINUE FOR THE REMAINDER OF THE
OFFERING PERIOD UNLESS CHANGED AS DESCRIBED BELOW.  SUCH CHANGE IN THE RATE OF
PAYROLL DEDUCTIONS MAY

5


--------------------------------------------------------------------------------





BE MADE AT ANY TIME DURING AN OFFERING PERIOD, BUT ONCE A RATE HAS BEEN
ESTABLISHED A PARTICIPANT MAY ELECT ONLY ONE INCREASE AND ONLY ONE DECREASE IN
SUCH RATE DURING EACH OFFERING PERIOD IN WHICH SUCH PARTICIPANT IS INCLUDED.  A
PARTICIPANT MAY INCREASE OR DECREASE THE RATE OF PAYROLL DEDUCTIONS FOR ANY
SUBSEQUENT OFFERING PERIOD BY FILING WITH THE PAYROLL DEPARTMENT A NEW
AUTHORIZATION FOR PAYROLL DEDUCTIONS NOT LATER THAN THE 10TH DAY OF THE MONTH
BEFORE THE BEGINNING OF SUCH OFFERING PERIOD.


(II)           DISCONTINUING PAYROLL DEDUCTIONS.  IF A PARTICIPANT WISHES TO
DISCONTINUE EMPLOYEE CONTRIBUTIONS ENTIRELY, HE OR SHE MAY DO SO BY FILING A NEW
SUBSCRIPTION AGREEMENT WITH THE COMPANY AT THE PRESCRIBED LOCATION AT ANY TIME. 
PAYROLL WITHHOLDING SHALL CEASE AS SOON AS REASONABLY PRACTICABLE AFTER SUCH
FORM HAS BEEN RECEIVED BY THE COMPANY.  (IN ADDITION, EMPLOYEE CONTRIBUTIONS MAY
BE DISCONTINUED AUTOMATICALLY PURSUANT TO SECTION 9(B).)  A PARTICIPANT WHO HAS
DISCONTINUED EMPLOYEE CONTRIBUTIONS MAY RESUME SUCH CONTRIBUTIONS EFFECTIVE WITH
THE NEXT OFFERING PERIOD BY FILING A NEW SUBSCRIPTION AGREEMENT WITH THE COMPANY
AT THE PRESCRIBED LOCATION IF HE OR SHE THEN IS AN ELIGIBLE EMPLOYEE.


SECTION 6.         WITHDRAWAL FROM THE PLAN.


(A)           WITHDRAWAL.  EACH PARTICIPANT MAY WITHDRAW FROM AN OFFERING PERIOD
UNDER THE PLAN BY SIGNING AND DELIVERING TO THE PAYROLL DEPARTMENT NOTICE
THEREOF ON A FORM PROVIDED FOR SUCH PURPOSE.  SUCH WITHDRAWAL MAY BE ELECTED AT
ANY TIME AT LEAST TWENTY (20) DAYS PRIOR TO THE END OF AN ACCUMULATION PERIOD.


(B)           RETURN OF PAYROLL DEDUCTIONS; READMITTANCE.  UPON WITHDRAWAL FROM
THE PLAN, THE ACCUMULATED PAYROLL DEDUCTIONS AND ANY ALTERNATIVE PAYMENTS NOT
APPLIED TO THE PURCHASE OF STOCK HEREUNDER SHALL BE RETURNED, WITHOUT INTEREST,
TO THE WITHDRAWN PARTICIPANT AND HIS OR HER INTEREST IN THE PLAN SHALL
TERMINATE.  IN THE EVENT A PARTICIPANT VOLUNTARILY ELECTS TO WITHDRAW FROM THE
PLAN, HE OR SHE MAY NOT RESUME HIS OR HER PARTICIPATION IN THE PLAN DURING THE
SAME OFFERING PERIOD, BUT HE OR SHE MAY PARTICIPATE IN ANY OFFERING PERIOD UNDER
THE PLAN WHICH COMMENCES ON A DATE SUBSEQUENT TO SUCH WITHDRAWAL BY TIMELY
FILING A NEW SUBSCRIPTION AGREEMENT IN THE SAME MANNER AS SET FORTH ABOVE FOR
INITIAL PARTICIPATION IN THE PLAN IF HE OR SHE THEN IS AN ELIGIBLE EMPLOYEE.


SECTION 7.         CHANGE IN EMPLOYMENT STATUS.


(A)           TERMINATION OF EMPLOYMENT.  TERMINATION OF A PARTICIPANT’S
EMPLOYMENT FOR ANY REASON, INCLUDING RETIREMENT OR DEATH OR THE FAILURE OF A
PARTICIPANT TO REMAIN AN ELIGIBLE EMPLOYEE, TERMINATES HIS OR HER PARTICIPATION
IN THE PLAN IMMEDIATELY.  IN SUCH EVENT, THE PAYROLL DEDUCTIONS CREDITED TO THE
PARTICIPANT’S PLAN ACCOUNT AND ANY ALTERNATIVE PAYMENTS NOT APPLIED TO THE
PURCHASE OF STOCK HEREUNDER WILL BE RETURNED, WITHOUT INTEREST, TO HIM OR HER
OR, IN THE CASE OF HIS OR HER DEATH, TO HIS OR HER LEGAL REPRESENTATIVE.


(B)           LEAVE OF ABSENCE.  FOR PURPOSES OF THE PLAN, EMPLOYMENT SHALL NOT
BE DEEMED TO TERMINATE WHEN THE PARTICIPANT GOES ON A MILITARY LEAVE, A SICK
LEAVE OR ANY OTHER LEAVE OF ABSENCE, IF SUCH OTHER LEAVE WAS APPROVED BY THE
COMMITTEE IN WRITING.  EMPLOYMENT, HOWEVER,

6


--------------------------------------------------------------------------------





SHALL BE DEEMED TO TERMINATE 90 DAYS AFTER THE PARTICIPANT GOES ON A LEAVE,
UNLESS A CONTRACT OR STATUTE GUARANTEES HIS OR HER RIGHT TO RETURN TO WORK. 
EMPLOYMENT SHALL BE DEEMED TO TERMINATE IN ANY EVENT WHEN THE APPROVED LEAVE
ENDS, UNLESS THE PARTICIPANT IMMEDIATELY RETURNS TO WORK.


SECTION 8.         PLAN ACCOUNTS AND PURCHASE OF SHARES.


(A)           PLAN ACCOUNTS.  THE COMPANY SHALL MAINTAIN AN ACCOUNT ON ITS BOOKS
IN THE NAME OF EACH PARTICIPANT (A “PLAN ACCOUNT”).  ALL PAYROLL DEDUCTIONS MADE
FOR A PARTICIPANT AND ALL ALTERNATIVE PAYMENTS ARE CREDITED TO HIS OR HER PLAN
ACCOUNT UNDER THE PLAN AND ARE DEPOSITED WITH THE GENERAL FUNDS OF THE COMPANY;
NO INTEREST SHALL ACCRUE ON THE PAYROLL DEDUCTIONS OR ALTERNATIVE PAYMENTS.  ALL
PAYROLL DEDUCTIONS AND ALTERNATIVE PAYMENTS RECEIVED OR HELD BY THE COMPANY MAY
BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND THE COMPANY SHALL NOT BE
OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS OR ALTERNATIVE PAYMENTS.


(B)           PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH SHARE OF STOCK
PURCHASED ON A PURCHASE DATE SHALL BE THE LOWER OF:


(I)            85% OF THE OFFERING DATE FMV OF SUCH SHARE ON THE OFFERING DATE
FOR THE OFFERING PERIOD THAT INCLUDES SUCH PURCHASE DATE; OR


(II)           85% OF THE PURCHASE DATE FMV OF SUCH SHARE ON SUCH PURCHASE DATE.


(C)           NUMBER OF SHARES PURCHASED.  ON EACH PURCHASE DATE, AS LONG AS THE
PLAN REMAINS IN EFFECT, THE COMPANY SHALL APPLY THE FUNDS THEN IN EACH
PARTICIPANT’S PLAN ACCOUNT TO THE PURCHASE OF WHOLE SHARES OF STOCK.  AS OF EACH
PURCHASE DATE, EACH PARTICIPANT SHALL BE DEEMED TO HAVE ELECTED TO EXERCISE HIS
OR HER OPTION TO PURCHASE THE NUMBER OF SHARES OF STOCK CALCULATED IN ACCORDANCE
WITH THIS SUBSECTION (C), UNLESS THE PARTICIPANT HAS PREVIOUSLY ELECTED TO
WITHDRAW FROM THE PLAN IN ACCORDANCE WITH SECTION 6 PROVIDED, HOWEVER, THAT NO
STOCK SHALL BE PURCHASED ON A PURCHASE DATE ON BEHALF OF ANY EMPLOYEE WHOSE
PARTICIPATION IN THE PLAN WAS TERMINATED PRIOR TO SUCH PURCHASE DATE.  THE
AMOUNT THEN IN THE PARTICIPANT’S PLAN ACCOUNT SHALL BE DIVIDED BY THE PURCHASE
PRICE, AND THE NUMBER OF SHARES THAT RESULTS SHALL BE PURCHASED FROM THE COMPANY
WITH THE FUNDS IN THE PARTICIPANT’S PLAN ACCOUNT.  THE FOREGOING
NOTWITHSTANDING, NO PARTICIPANT SHALL PURCHASE MORE THAN THE MAXIMUM SHARE
AMOUNT (AS DEFINED BELOW) ON ANY PURCHASE DATE NOR MORE THAN THE AMOUNTS OF
STOCK SET FORTH IN SECTIONS 9(A) AND 14(A).  THE COMMITTEE MAY DETERMINE WITH
RESPECT TO ALL PARTICIPANTS THAT ANY FRACTIONAL SHARE, AS CALCULATED UNDER THIS
SUBSECTION (C), SHALL BE (I) ROUNDED DOWN TO THE NEXT LOWER WHOLE SHARE OR (II)
CREDITED AS A FRACTIONAL SHARE.  NOT LESS THAN TWENTY (20) DAYS PRIOR TO THE
COMMENCEMENT OF ANY OFFERING PERIOD, THE COMMITTEE MAY, IN ITS SOLE DISCRETION,
SET A MAXIMUM NUMBER OF SHARES WHICH MAY BE PURCHASED BY ANY EMPLOYEE AT ANY
SINGLE PURCHASE DATE (THE “MAXIMUM SHARE AMOUNT”).  IF A NEW MAXIMUM SHARE
AMOUNT IS SET, THEN ALL PARTICIPANTS MUST BE NOTIFIED OF SUCH MAXIMUM SHARE
AMOUNT NOT LESS THAN TWENTY (20) DAYS PRIOR TO THE COMMENCEMENT OF THE NEXT
OFFERING PERIOD.  ONCE THE MAXIMUM SHARE AMOUNT IS ESTABLISHED, IT SHALL
CONTINUE TO APPLY WITH RESPECT TO ALL SUCCEEDING PURCHASE DATES AND ACCUMULATION
PERIODS UNLESS REVISED BY THE COMMITTEE AS SET FORTH ABOVE.  THE INITIAL MAXIMUM
SHARE AMOUNT IS 5,000 SHARES.

7


--------------------------------------------------------------------------------





(D)           AVAILABLE SHARES INSUFFICIENT.  IN THE EVENT THAT THE AGGREGATE
NUMBER OF SHARES THAT ALL PARTICIPANTS ELECT TO PURCHASE DURING AN ACCUMULATION
PERIOD EXCEEDS THE MAXIMUM NUMBER OF SHARES REMAINING AVAILABLE FOR ISSUANCE
UNDER SECTION 14(A), THEN THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE
REMAINING SHARES IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE AND AS THE
COMMITTEE SHALL DETERMINE TO BE EQUITABLE.


(E)           ISSUANCE OF STOCK.  PROMPTLY FOLLOWING EACH PURCHASE DATE, THE
NUMBER OF SHARES OF STOCK PURCHASED BY EACH PARTICIPANT SHALL BE DEPOSITED INTO
AN ACCOUNT (A “BROKERAGE ACCOUNT”) ESTABLISHED IN THE PARTICIPANT’S NAME AT A
STOCK BROKERAGE OR OTHER FINANCIAL SERVICES FIRM DESIGNATED BY THE COMPANY. 
SHARES MAY BE REGISTERED IN THE NAME OF THE PARTICIPANT OR JOINTLY IN THE NAME
OF THE PARTICIPANT AND HIS OR HER SPOUSE AS JOINT TENANTS WITH RIGHT OF
SURVIVORSHIP OR AS COMMUNITY PROPERTY.  DURING A PARTICIPANT’S LIFETIME, SUCH
PARTICIPANT’S OPTION TO PURCHASE SHARES HEREUNDER IS EXERCISABLE ONLY BY HIM OR
HER.  THE PARTICIPANT WILL HAVE NO INTEREST OR VOTING RIGHT IN SHARES COVERED BY
HIS OR HER OPTION UNTIL SUCH OPTION HAS BEEN EXERCISED.


(F)            UNUSED CASH BALANCES.  AN AMOUNT REMAINING IN THE PARTICIPANT’S
PLAN ACCOUNT THAT REPRESENTS THE PURCHASE PRICE FOR ANY FRACTIONAL SHARE SHALL
BE CARRIED OVER IN THE PARTICIPANT’S PLAN ACCOUNT TO THE NEXT ACCUMULATION
PERIOD.  ANY AMOUNT REMAINING IN THE PARTICIPANT’S PLAN ACCOUNT THAT REPRESENTS
THE PURCHASE PRICE FOR WHOLE SHARES THAT COULD NOT BE PURCHASED BY REASON OF
SUBSECTION (C) OR (D) ABOVE, SECTIONS 9(A) OR 14(A) SHALL BE REFUNDED TO THE
PARTICIPANT IN CASH, WITHOUT INTEREST.


(G)           BROKERAGE ACCOUNT.  A PARTICIPANT SHALL BE FREE TO UNDERTAKE A
DISPOSITION OF THE SHARES IN HIS BROKERAGE ACCOUNT AT ANY TIME, WHETHER BY SALE,
EXCHANGE, GIFT, OR OTHER TRANSFER OF LEGAL TITLE.  THE PARTICIPANT MAY TRANSFER
THOSE SHARES TO ANOTHER BROKERAGE ACCOUNT OF PARTICIPANT’S CHOOSING OR REQUEST
IN WRITING THAT A STOCK CERTIFICATE BE ISSUED AND DELIVERED TO HIM.


(H)           STOCKHOLDER APPROVAL.  ANY OTHER PROVISION OF THE PLAN
NOTWITHSTANDING, NO SHARES OF STOCK SHALL BE PURCHASED UNDER THE PLAN UNLESS AND
UNTIL THE COMPANY’S STOCKHOLDERS HAVE APPROVED THE ADOPTION OF THE PLAN.


SECTION 9.         LIMITATIONS ON STOCK OWNERSHIP.


(A)           DOLLAR LIMIT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
PLAN, AND FOR THE AVOIDANCE OF DOUBT, NO OPTION GRANTED UNDER THIS PLAN SHALL
PERMIT A PARTICIPANT’S RIGHT TO PURCHASE STOCK UNDER THE PLAN TO ACCRUE AT A
RATE WHICH EXCEEDS $25,000 OF FAIR MARKET VALUE OF STOCK (DETERMINED AT THE TIME
SUCH OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS
OUTSTANDING AT ANY TIME.


(B)           EFFECTS OF PRECLUSION.  IF A PARTICIPANT IS PRECLUDED BY
SUBSECTION (A) ABOVE FROM PURCHASING ADDITIONAL STOCK UNDER THE PLAN, THEN HIS
OR HER EMPLOYEE CONTRIBUTIONS SHALL AUTOMATICALLY BE DISCONTINUED AND SHALL
RESUME AT THE BEGINNING OF THE EARLIEST ACCUMULATION PERIOD ENDING IN THE NEXT
CALENDAR YEAR (IF HE OR SHE THEN IS AN ELIGIBLE EMPLOYEE).

8


--------------------------------------------------------------------------------





SECTION 10.       RIGHTS NOT TRANSFERABLE.

Neither payroll deductions credited to a Participant’s Plan Account nor any
rights with regard to receive shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than by will,
the laws of descent and distribution or as provided in Section 17 hereof) by the
Participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.


SECTION 11.       NO RIGHTS AS AN EMPLOYEE.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.


SECTION 12.       NO RIGHTS AS A STOCKHOLDER.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.


SECTION 13.       CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF
SHARES.

Shares shall not be issued with respect to an Option unless the exercise of such
Option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”), the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any stock exchange or market upon which the shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


SECTION 14.       STOCK OFFERED UNDER THE PLAN.


(A)           AUTHORIZED SHARES.  THE AGGREGATE NUMBER OF SHARES OF STOCK
AVAILABLE FOR PURCHASE UNDER THE PLAN SHALL BE 400,000, SUBJECT TO ADJUSTMENT
PURSUANT TO THIS SECTION 14.


(B)           CAPITAL CHANGES.  IN THE EVENT OF REORGANIZATION,
RECAPITALIZATION, STOCK SPLIT, STOCK DIVIDEND, COMBINATION OF SHARES, MERGER,
CONSOLIDATION, OFFERINGS OF RIGHTS, OR ANY OTHER CHANGE IN THE STRUCTURE OF THE
STOCK OF THE COMPANY, AN EQUITABLE ADJUSTMENT SHALL BE MADE IN THE NUMBER, KIND,
AND THE PRICE OF SHARES AVAILABLE FOR PURCHASE UNDER THE PLAN, AND IN THE NUMBER
OF SHARES WHICH AN EMPLOYEE IS ENTITLED TO PURCHASE UNDER THE PLAN, AS
DETERMINED BY THE COMMITTEE TO BE APPROPRIATE; PROVIDED, HOWEVER, THAT ANY
FRACTIONAL SHARES RESULTING FROM ANY SUCH ADJUSTMENT SHALL BE ELIMINATED.

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise

9


--------------------------------------------------------------------------------




provided by the Committee.  The Committee may, in the exercise of its sole
discretion in such instances, declare that the Options under the Plan shall
terminate as of a date fixed by the Committee and give each Participant the
right to exercise his or her Option as to all of the optioned stock, including
shares which would not otherwise be exercisable.  In the event of a proposed
sale of all or substantially all of the assets of the Company, or the merger of
the Company with or into another corporation, each Option under the Plan shall
be assumed or an equivalent Option shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Committee determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, that the Participant shall have the right to
exercise the Option as to all of the optioned stock.  If the Committee makes an
Option exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Committee shall notify the Participant that the
Option shall be fully exercisable for a period of twenty (20) days from the date
of such notice, and the Option will terminate upon the expiration of such
period.


SECTION 15.       NOTICES.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be in writing and shall be deemed to have been
duly given when delivered personally or deposited in the U.S. Mail, first class
postage prepaid, addressed as follows: Activision, Inc., Stock Administration
Department, Activision, Inc., 3100 Ocean Park Boulevard, Santa Monica,
California 90405, or as such other address as the Company, by notice to
employees, may designate in writing from time to time.


SECTION 16.       STOCKHOLDER APPROVAL OF AMENDMENTS.

If required by then applicable law, approval of the stockholders of the Company
for an amendment to the Plan shall be obtained at a duly held stockholders’
meeting by the affirmative vote of the holders of a majority of the outstanding
shares of the company represented and voting at the meeting, or if such
stockholder approval is obtained by written consent, it must be obtained by the
majority of the outstanding shares of the Company; provided, however, that
approval at a meeting or by written consent may be obtained by a lesser degree
of stockholder approval if the Committee determines, in its sole discretion
after consultation with the Company’s legal counsel, that such lesser degree of
stockholder approval will comply with all applicable laws and will not adversely
affect the qualification of the Plan under Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”).


SECTION 17.       DESIGNATION OF BENEFICIARY.


(A)           WRITTEN DESIGNATION.  A PARTICIPANT MAY FILE A WRITTEN DESIGNATION
OF A BENEFICIARY WHO IS TO RECEIVE ANY SHARES AND CASH, IF ANY, WITH RESPECT TO
THE PARTICIPANT’S PLAN ACCOUNT IN THE EVENT OF SUCH PARTICIPANT’S DEATH
SUBSEQUENT TO THE END OF AN OFFERING PERIOD BUT PRIOR TO DELIVERY TO HIM OR HER
OF SUCH SHARES AND CASH.  IN ADDITION, A PARTICIPANT MAY FILE A WRITTEN
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY CASH FROM THE PARTICIPANT’S
PLAN ACCOUNT IN THE EVENT OF SUCH PARTICIPANT’S DEATH PRIOR TO A PURCHASE DATE. 
SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT AT ANY TIME BY
WRITTEN NOTICE TO THE COMPANY.

10


--------------------------------------------------------------------------------





(B)           NO WRITTEN DESIGNATION.  IN THE EVENT OF THE DEATH OF A
PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED UNDER THE
PLAN WHO IS LIVING AT THE TIME OF SUCH PARTICIPANT’S DEATH, THE COMPANY SHALL
DELIVER SUCH SHARES OR CASH TO THE EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF
THE PARTICIPANT, OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO
THE KNOWLEDGE OF THE COMPANY), THE COMPANY, IN ITS SOLE DISCRETION, MAY DELIVER
SUCH SHARES OR CASH TO THE SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OR RELATIVES
OF THE PARTICIPANT, OR IF NO SPOUSE, DEPENDENT OR RELATIVE IS KNOWN TO THE
COMPANY, THEN TO SUCH OTHER PERSON AS THE COMPANY MAY DESIGNATE.


SECTION 18.       APPLICABLE LAW.

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.


SECTION 19.       EFFECTIVE DATE; AMENDMENT OR TERMINATION OF PLAN.


THIS PLAN WAS ADOPTED BY THE BOARD OF DIRECTORS ON JULY 26, 2005, AND SHALL BE
EFFECTIVE ON OCTOBER 1, 2005 (THE “EFFECTIVE DATE”), SUBJECT TO APPROVAL BY THE
STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS
ADOPTED BY THE BOARD AND THE PLAN SHALL CONTINUE UNTIL THE EARLIEST TO OCCUR OF
(I) TERMINATION BY THE BOARD, (II) ISSUANCE OF ALL OF THE SHARES OF STOCK
RESERVED FOR ISSUANCE UNDER THE PLAN, OR (III) OCTOBER 1, 2012.  THE BOARD MAY
AT ANY TIME SUSPEND OR TERMINATE THE PLAN, EXCEPT THAT ANY SUCH SUSPENSION OR
TERMINATION CANNOT AFFECT OPTIONS PREVIOUSLY GRANTED UNDER THE PLAN.  THE BOARD
MAY AT ANY TIME AMEND THE PLAN, PROVIDED, HOWEVER, (I) NO AMENDMENT SHALL MAKE
ANY CHANGE IN AN OPTION PREVIOUSLY GRANTED WHICH WOULD ADVERSELY AFFECT THE
RIGHT OF ANY PARTICIPANT (WITHOUT THE PRIOR CONSENT OF SUCH PARTICIPANT) AND
(II) NO AMENDMENT SHALL BE MADE WITHOUT APPROVAL OF THE STOCKHOLDERS OF THE
COMPANY OBTAINED IN ACCORDANCE WITH SECTION 16 HEREOF WITHIN 12 MONTHS OF THE
ADOPTION OF SUCH AMENDMENT (OR EARLIER IF REQUIRED BY SECTION 16) IF SUCH
APPROVAL IS REQUIRED BY AN APPLICABLE LAW OR REGULATION, OR IF SUCH AMENDMENT
WOULD CONSTITUTE AN AMENDMENT FOR WHICH STOCKHOLDER APPROVAL IS REQUIRED IN
ORDER TO COMPLY WITH RULE 16B-3 (OR ANY SUCCESSOR RULE).  NOTWITHSTANDING THE
FOREGOING, THE BOARD MAY AMEND THE PLAN TO REMOVE ANY PROVISION IN THE PLAN
WHICH RELATES TO COMPLIANCE WITH RULE 16B-3 (OR ANY SUCCESSOR RULE) WITHOUT
SHAREHOLDER APPROVAL.


SECTION 20.       TAX WITHHOLDING.

The Company shall notify a Participant of any income tax withholding
requirements arising as a result of a purchase of Stock acquired pursuant to
this Plan, the disposition of such Stock or any other event occurring pursuant
to this Plan.  The Company shall have the right to withhold from such
Participant such withholding taxes as may be required by law, or to otherwise
require the Participant to pay such withholding taxes.  If the Participant shall
fail to make such tax payments as are required, the Company or its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to such Participant or to take such
other action as may be necessary to satisfy such withholding obligations.

11


--------------------------------------------------------------------------------